CULLEN, Commissioner.
These are election contest cases, in which, on a former appeal, this Court held there was such fraud in the election that neither contestant nor contestee could be adjudged to have been fairly elected. See 314 Ky. 333, 235 S.W.2d 62. Upon the cases being remanded, judgments were entered by the lower court adjudging that the elections were void, and requiring each party to pay his own costs in the lower court. From the judgments for costs, the present appeals are taken by the contestants. '
The records do not show the amount of costs involved. However, that is of no importance, because there can be no appeal to this Court from a judgment for costs, regardless of amount. Galvin v. Shafer, 130 Ky. 563, 113 S.W. 485; Higgins v. Utterback, 184 Ky. 105, 211 S.W. 412; Siddens v. Ennis, 217 Ky. 810, 290 S.W. 669; Howard v. Cockrell, 237 Ky. 504, 35 S.W.2d 884.
This Court having no jurisdiction, the appeals are dismissed. '